Citation Nr: 0413486	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  04-09 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder and a 
nervous disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to November 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  



REMAND

The veteran is seeking entitlement to service connection for 
a psychiatric disability, to include post-traumatic stress 
disorder (PTSD) and a nervous condition.  In May 2004, the 
Board received a written statement from the veteran 
requesting a hearing before the Board at the Wichita RO.  The 
veteran has not been afforded a Board hearing at this time.  
Additionally, in September 2002, the veteran identified 
treatment with a Dr. E. Sollars from 1991 to 1992.  The RO 
requested records from that physician in October 2002; 
however, no response has been received.  The record does not 
reflect in follow-up attempts to obtain those records.  Thus, 
a remand is necessary to schedule the veteran's requested 
hearing and to make further attempts to obtain the identified 
medical records.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  In accordance with the VCAA, the RO 
should again request the private medical 
records identified in September 2002.

3.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board in accordance with his written 
request dated in May 2004 and provide him 
with appropriate notice of the scheduled 
hearing.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




